--------------------------------------------------------------------------------

Exhibit 10.2
 
SUPERVISORY AGREEMENT
 
          This Supervisory Agreement (Agreement) is made this 28th day of
September, by and through the Board of Directors (Board) of BFS Bancorp, MHC,
Brooklyn, New York, OTS Docket No. H4158 (BFS-MHC) and Brooklyn Federal Bancorp,
Inc., Brooklyn, New York, OTS Docket No. H4159 (BFB Holding Company), and the
Office of Thrift Supervision (OTS), acting by and through its Regional Director
for the Northeast Region (Regional Director);
 
          WHEREAS, BFS-MHC is a federally-chartered mutual holding company and
BFB Holding Company is a federally-chartered, mid-tier holding company; and
 
          WHEREAS, BFB Holding Company owns one hundred percent (100%) of
Brooklyn Federal Savings Bank (Association); and
 
          WHEREAS, BFS-MHC, BFB Holding Company, and the Association are subject
to examination, regulation and supervision by the OTS; and
 
          WHEREAS, the OTS, pursuant to 12 U.S.C. §§ 1818 and 1467a(g), has the
statutory authority to enter into and enforce supervisory agreements and to
require BFS-MHC and BFB Holding Company to take action to correct matters of
regulatory concern; and
 
          WHEREAS, in furtherance of their common goal to ensure that the
BFS-MHC and BFB Holding Company continue to address the unsafe or unsound
practices identified by the OTS in the October 13, 2009 Report of Examination of
the Association (2009 ROE), and in the October 27, 2009 Report of Examination of
BFS-MHC and BFB Holding Company (2009 HC ROE), BFS-MHC, BFB Holding Company, and
the OTS have mutually agreed to enter into this Agreement; and
 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 1 of 8
 
 

--------------------------------------------------------------------------------

 
 
          WHEREAS, on September 21, 2010, BFS-MHC and BFB Holding Company, at a
duly constituted meeting of their respective boards, each adopted a resolution
(Board Resolution) that authorizes BFS-MHC and BFB Holding Company to enter into
this Agreement and directs compliance by BFS-MHC and BFB Holding Company and its
directors, officers, employees, and other institution-affiliated parties with
each and every provision of this Agreement.
 
          NOW THEREFORE, in consideration of the above premises, it is agreed as
follows:
 
Association Oversight.
 
1.       Effective immediately, BFS-MHC and BFB Holding Company shall ensure the
Association’s compliance with the terms of the Supervisory Agreement issued by
the OTS to the Association effective September 28, 2010.
 
Financial Plan.
 
2.       Within seventy (70) days, the BFS-MHC and BFB Holding Company shall
submit a written financial plan for the three year period of October 1, 2010 to
September 30, 2013 (Financial Plan) that it is acceptable to the Regional
Director. At a minimum, the Financial Plan shall conform to applicable laws,
regulations and regulatory guidance and include:
 

 
(a)          plans and strategies to address the Association, BFS-MHC, and BFB
Holding Company’s present and future capital needs, taking in to account their
current and projected earnings performance and risk profiles;
     
(b)          quarterly pro forma financial projections (balance sheet,
regulatory capital ratios, and income statement) for each quarter covered by the
Financial Plan; and
     
(c)           identification of all relevant assumptions made in formulating the
Financial Plan.

 
3.       Upon receipt of written notification from the Regional Director that
the Financial Plan is acceptable, the Association shall implement and adhere to
the Financial Plan. A copy of the Board meeting minutes reflecting the Board’s
adoption thereof shall be provided to the Regional Director within fifteen (15)
days after the Board meeting.
 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 2 of 8
 
 

--------------------------------------------------------------------------------

 
 
4.       Any modifications to the Financial Plan must receive the prior written
non-objection of the Regional Director. The Association shall submit proposed
modifications to the Regional Director at least forty-five (45) days prior to
implementation.
 
5.       Within sixty (60) days after the end of each quarter, after
implementation of the Financial Plan, the Board shall review quarterly variance
reports on the compliance with the Financial Plan (Variance Reports). The
Variance Reports shall:
 

 
(a)          identify variances in the actual financial statements and capital
ratios during the preceding quarter as compared to those projected in the
Financial Plan;
     
(b)          contain an analysis and explanation of identified variances; and
     
(c)          discuss the specific measures taken or to be taken to address
identified variances.

 
6.       A copy of the Variance Reports and Board meeting minutes shall be
provided to the Regional Director within fifteen (15) days after the Board
meeting.
 
Dividends and Other Capital Distributions.
 
7.       Effective immediately, BFS-MHC and BFB Holding Company shall not
declare or pay dividends or make any other capital distributions, as that term
is defined in 12 C.F.R. § 563.141, without receiving the prior written approval
of the Regional Director in accordance with applicable regulations and
regulatory guidance. BFS-MHC’s and/or BFB Holding Company’s written request for
approval shall be submitted to the Regional Director at least thirty (30) days
prior to the anticipated date of the proposed declaration, dividend payment or
distribution of capital.
 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 3 of 8
 
 

--------------------------------------------------------------------------------

 
 
Effective Date.
 
8.       This Agreement is effective on the Effective Date as shown on the first
page.
 
Duration.
 
9.       This Agreement shall remain in effect until terminated, modified or
suspended, by written notice of such action by the OTS, acting by and through
its authorized representatives.
 
Time Calculations.
 
10.     Calculation of time limitations for compliance with the terms of this
Agreement run from the Effective Date and shall be based on calendar days,
unless otherwise noted.
 
Submissions and Notices.
 
11.     All submissions to the OTS that are required by or contemplated by the
Agreement shall be submitted within the specified timeframes.
 
12.     Except as otherwise provided herein, all submissions, requests,
communications, consents or other documents relating to this Agreement shall be
in writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission or hand delivery by messenger) addressed as
follows:
 

 
(a)
To:
OTS
     
Michael E. Finn, Regional Director
     
Office of Thrift Supervision
     
Harborside Financial Center Plaza Five
     
Suite 1600
     
Jersey City, New Jersey 07311
         
(b)
To:
BFS Bancorp, MHC
     
c/o Richard A. Kielty, Director
     
81 Court Street
     
Brooklyn, New York 11201

 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 4 of 8
 
 

--------------------------------------------------------------------------------

 
 

 
(c)
To:
Brooklyn Federal Bancorp, Inc.
     
c/o Richard A. Kielty, Director
     
81 Court Street
     
Brooklyn, New York 11201

 
No Violations Authorized.
 
13.     Nothing in this Agreement shall be construed as allowing BFS-MHC or BFB
Holding Company, their respective Boards, officers or employees to violate any
law, rule, or regulation.
 
OTS Authority Not Affected.
 
14.     Nothing in this Agreement shall inhibit, estop, bar or otherwise prevent
the OTS from taking any other action affecting the BFS-MHC or BFB Holding
Company if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
 
Other Governmental Actions Not Affected.
 
15.     BFS-MHC and BFB Holding Company acknowledge and agree that its execution
of the Agreement is solely for the purpose of resolving the matters addressed
herein, consistent with Paragraph 14 above, and does not otherwise release,
discharge, compromise, settle, dismiss, resolve, or in any way affect any
actions, charges against, or liability of BFS-MHC and/or BFB Holding Company
that arise pursuant to this action or otherwise, and that may be or have been
brought by any governmental entity other than the OTS.
 
Miscellaneous.
 
16.    The laws of the United States of America shall govern the construction
and validity of this Agreement.
 
17.     If any provision of this Agreement is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise.
 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 5 of 8
 
 

--------------------------------------------------------------------------------

 
 
18.     All references to the OTS in this Agreement shall also mean any of the
OTS’s predecessors, successors, and assigns.
 
19.     The section and paragraph headings in this Agreement are for convenience
only and shall not affect the interpretation of this Agreement.
 
20.     The terms of this Agreement represent the final agreement of the parties
with respect to the subject matters thereof, and constitute the sole agreement
of the parties with respect to such subject matters.
 
Enforceability of Agreement.
 
21.     This Agreement is a “written agreement” entered into with an agency
within the meaning and for the purposes of 12 U.S.C. § 1818.
 
Signature of Directors/Board Resolution.
 
22.     Each Director signing this Agreement attests that he or she voted in
favor of a Board Resolution authorizing the consent of BFS-MHC and BFB Holding
Company to the issuance and execution of the Agreement. This Agreement may be
executed in counterparts by the directors after approval of execution of the
Agreement at a duly called board meeting. A copy of the Board Resolution
authorizing execution of this Agreement shall be delivered to the OTS, along
with the executed original(s) of this Agreement.
 
[Remainder of this page intentionally left Blank]
 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 6 of 8
 
 

--------------------------------------------------------------------------------

 
 
          WHEREFORE, the OTS, acting by and through its Regional Director, and
the Board of BFS-MHC hereby execute this Agreement.
 
BFS BANCORP, MHC
 
OFFICE OF THRIFT SUPERVISION
Brooklyn, New York                 By: 
/s/ Angelo J. Di Lorenzo
  By: 
/s/ Michael E. Finn
 
Angelo J. Di Lorenzo, Director
   
Michael E. Finn
 
 
   
Regional Director, Northeast Region
         
By:
/s/ Richard A. Kielty
        Richard A. Kielty, Director                 By: /s/ John C. Gallin      
  John C. Gallin, Director                 By: /s/ John A. Loconsolo        
John A. Loconsolo, Director                 By: /s/ Daniel O. Reich        
Daniel O. Reich, Director                 By: /s/ Arthur R. Williams        
Arthur R. Williams, Director      

 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 7 of 8
 
 

--------------------------------------------------------------------------------

 
 
          WHEREFORE, the OTS, acting by and through its Regional Director, and
the Board of BFB Holding Company hereby execute this Agreement.
 
BROOKLYN FEDERAL BANCORP, INC.
  OFFICE OF THRIFT SUPERVISION
Brooklyn, New York
                By:  /s/ Angelo J. Di Lorenzo   By:  /s/ Michael E. Finn  
Angelo J. Di Lorenzo, Director    
Michael E. Finn
        Regional Director, Northeast Region            By: /s/ Richard A. Kielty
        Richard A. Kielty, Director                 By: /s/ John C. Gallin      
  John C. Gallin, Director                 By: /s/ John A. Loconsolo        
John A. Loconsolo, Director                 By: /s/ Daniel O. Reich        
Daniel O. Reich, Director                 By: /s/ Arthur R. Williams        
Arthur R. Williams, Director      

 
BFS Bancorp, MHC
Brooklyn Federal Bancorp, Inc.
Supervisory Agreement
Page 8 of 8
 